Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00663-CV

                        IN THE INTEREST OF C.J., JR., a Child

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02667
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED as to both parents and the motion to withdraw filed by appointed counsel is
GRANTED.

      SIGNED March 11, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice